         Case 1:20-cv-05540-ALC Document 19 Filed 08/31/20 Page 1 of 2
                                                                53rd at Third
                                                                885 Third Avenue
                                                                New York, New York 10022-4834
                                                                Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                www.lw.com

                                                                FIRM / AFFILIATE OFFICES
                                                                Beijing         Moscow
                                                                Boston          Munich
                                                                Brussels        New York
                                                                Century City    Orange County
August 31, 2020                                                 Chicago         Paris
                                                                Dubai           Riyadh
                                                                Düsseldorf      San Diego
VIA ECF                                                         Frankfurt       San Francisco
                                                                Hamburg         Seoul
The Honorable Andrew L. Carter, Jr.                             Hong Kong       Shanghai
United States District Judge                                    Houston         Silicon Valley
                                                                London          Singapore
Thurgood Marshall
                                                                Los Angeles     Tokyo
United States Courthouse                                        Madrid          Washington, D.C.
40 Foley Square                                                 Milan
New York, NY 10007


       Re:     Octaluna LLC, et al. v. RM Acquisition, LLC, 20-cv-5540-ALC

Dear Judge Carter:

       We represent RM Acquisition, LLC (“RM Acquisition”) in the above-captioned action.
Pursuant to Your Honor’s Individual Practices, we write to request permission to file RM
Acquisition’s Opposition to Plaintiffs’ Motion to Remand (the “Opposition”) and one exhibit
under seal.

        In support of its Opposition, RM Acquisition intends to submit as an exhibit the
Adversary Complaint (“Adversary Complaint”), dated March 9, 2020, filed by Zohar CDO
2003-1, Ltd., Zohar II 2005-1, Ltd., and Zohar III, Ltd. (the “Debtors”) in an adversary
proceeding (the “Adversary Proceeding”) pending before the United States Bankruptcy Court for
the District of Delaware (“Bankruptcy Court”). Plaintiffs are parties to the Adversary
Proceeding, which concerns certain transactions entered into by Plaintiffs and RM Acquisition,
as well as other portfolio companies of the Debtors. The Adversary Complaint was filed under
seal, without objection, in the Bankruptcy Court. Plaintiffs have consented to the filing of the
Adversary Complaint under seal in this action.

        While there is a presumption of public access to judicial documents, courts have
“considerable discretion in determining whether good cause exists to overcome the presumption
of open access to documents.” Geller v. Branic Int’l Realty Corp., 212 F.3d 734, 738 (2d Cir.
2000); see also Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (“[T]he
weight to be given the presumption of access must be governed by the role of the material at
issue in the exercise of Article III judicial power and the resultant value of such information to
those monitoring the federal courts. . . . [A]fter determining the weight of the presumption of
access, the court must balance competing considerations against it . . . [including] the privacy
interests of those resisting disclosure.”) (citations and internal quotation marks omitted).
             Case 1:20-cv-05540-ALC Document 19 Filed 08/31/20 Page 2 of 2
August 31, 2020
Page 2




       The Adversary Complaint contains commercially sensitive information of the parties to
the Adversary Proceeding and the portfolio companies of the Debtors, including RM
Acquisition. The Opposition contains references to and quotations from the Adversary
Complaint. The portfolio companies, including RM Acquisition, are the subject of an ongoing
monetization process to maximize the value of the Debtors’ estate, and disclosure of the
information in the Adversary Complaint could impact the ability of the Debtors and the portfolio
companies to successfully conclude the monetization process. Courts may permit parties to file
documents under seal that could affect contract negotiations. See Avocent Redmond Corp. v.
Raritan Americas, Inc., 2012 WL 3114855, at *16 (S.D.N.Y. July 31, 2012) (sealing documents
containing confidential employment information, “the disclosure of which could affect future
contract negotiations”).

        Furthermore, this commercially sensitive information concerns entities that are not
parties to this action—namely, the Debtors in the Bankruptcy Proceedings, certain affiliates of
Plaintiffs, and the other portfolio companies of the Debtors. Preserving the confidentiality of the
Adversary Complaint and certain references to it in RM Acquisition’s Opposition Memorandum
of Law will protect the business interests of those non-parties. See Securities and Exchange
Commission v. Telegram Group Inc., 2020 WL 3264264, at *3 (S.D.N.Y. June 17, 2020)
(“[P]rotecting the privacy interests of non-parties, including their business and financial records,
represents a legitimate basis for sealing judicial documents.”).

        For the foregoing reasons, RM Acquisition respectfully requests that the Adversary
Complaint and Opposition be filed under seal in order to protect the confidentiality interests of
the parties to the Adversary Proceedings and RM Acquisition. RM Acquisition further requests
leave to file a redacted public version of its Opposition, redacting certain references to
commercially sensitive information contained in the Adversary Complaint.



                                              Respectfully submitted,

                                              /s/ Christopher J. Clark
                                              Christopher J. Clark
                                              of LATHAM & WATKINS LLP

                                              Attorneys for Defendant RM Acquisition, LLC




cc: All counsel of record (via ECF and electronic mail)
